Mr. Chibe Justice Del Toro
delivered the opinion of the court.
On September 3, 1925, a motion was made “for an extension of time for filing the stenographic record” in this case. On the 9th another motion exactly similar was again filed. As a reason it is alleged that the first attorney for the defendant retired from the case and when the second attorney took over the defense he noticed that the “stenographic record” had not been included in the transcript filed in the office of the secretary of this court.
The transcript filed contains copies of the information, the instructions to the jury, the verdict, the judgment and the notice of appeal, and it was certified by the clerk of the trial court on June 18, 1925.
Act No. 4 of 1925 amending section 356 of the Code of Criminal Procedure was not in force on that date. The *688clerk of the district court was not bound to send up any statement of the case or bill of exceptions, unless such documents formed part of the record. The system of the stenographic transcript was then applied only to civil cases. Furthermore,' even if Act No. 4 of 1925 was applicable, it should be concluded that the appellant did not exercise his right in time. The transcript of the stenographic notes should be requested within ten days after filing the notice of appeal. Acts of 1925, page 110.
Hence, the extension of time moved for can not be granted.
Mr. Justice Wolf took no part in the decision of this case.